             Case 2:02-cv-08093-GJP Document 23 Filed 06/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEVEN BLEAU,                                      :
     Petitioner,                                   :
                                                   :
                          v.                       :           CIVIL ACTION NO. 02-CV-8093
                                                   :
DONALD VAUGHN, et al.,                             :
    Respondents.                                   :

                                                   ORDER

        AND NOW, this 16th day of June, 2020, in consideration of Petitioner Steven

Bleau        M       f   I de e de    Ac           f       Re ef P         a           Fede a R e    fC

P ced        e 60(D)(1) & f    Re ef P         a           60(B)(6) (ECF N . 16), B ef              S          f

R e 60 M              (ECF N . 17), P aec e f              M         P         a        Fede a R e        fC

P c. R e 60(d)(1) a d R e 60(b)(6) (ECF N . 18), M                                 f   Lea e   P ceed In

Forma Pauperis (ECF No. 19), and Prisoner Trust Fund Account Statement (ECF No.

20), it is ORDERED that:

        1.         The Motion is DISMISSED for lack of jurisdiction for the reasons set

f             eC         Me     a d      acc           a       g         O de .

        2.         A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c)

because reasonable jurists would not debate the propr e                        f         C          ced    a

ruling with respect to these claims. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        3.         The Motion for Leave to Proceed In Forma Pauperis is DENIED as

unnecessary.

                                                       BY THE COURT:


                                                        /s/ Gerald J. Pappert
                                                       ___________________________________
                                                       GERALD J. PAPPERT, J.
